








EXHIBIT 10.13

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT ("Agreement") dated as of March 3, 2006 among RathGibson,
Inc. (the "Company") and its affiliated companies, RGCH Holdings Corp.
("Holdings") and RGCH Holdings LLC (the "LLC"), and David Pudelsky (the
"Employee") (together, the "Parties").

WHEREAS, the Parties wish to establish the terms of the Employee's employment
with the Company.

Accordingly, the Parties agree as follows:

1.

Employment and Acceptance.  The Company, Holdings and the LLC shall employ the
Employee, and the Employee shall accept employment, subject to the terms of this
Agreement, on the "Closing Date," as defined under the Stock Purchase Agreement
by and among the Company, the LLC, and the current holders of all capital stock
of the Company, dated as of December 6, 2005 (the "Effective Date").

2.

Term.  Subject to earlier termination pursuant to Section 5 of this Agreement,
the employment relationship hereunder shall continue from the Effective Date
until the first anniversary of the Effective Date (the "Initial Term") and shall
extend for successive one (1) year terms thereafter, unless any Party shall have
given ninety (90) days written notice to the other, prior to the expiration of
the Initial Term or extended term, that it does not wish to extend the Term.  As
used in this Agreement, the "Term" shall refer to the period beginning on the
Effective Date and ending on the date the Employee's employment terminates in
accordance with this Section 2 or Section 5.  In the event that the Employee's
employment terminates, the Company's obligation to continue to pay all Base
Salary (defined below in Section 4.1), as adjusted, "Bonus" (defined below in
Section 4.2), and other benefits then accrued shall terminate except as may be
provided for in Section 6 of this Agreement.

3.

Duties and Title.  

3.1

Title.  The Employee shall serve in the capacity of Vice President, Sales and
Marketing of the Company, Holdings, and the LLC, and shall report to the Chief
Executive Officer of the Company.  

3.2

Duties.  The Employee will have the same authority and responsibilities as he
held in his position as Vice President, Sales and Marketing of the Company prior
to the Effective Date and will perform such duties customarily performed by a
vice president, sales and marketing of a company in similar lines of business as
the Company, including such duties as may be assigned to the Employee by the
Board of Directors of the LLC (the "Board") or the Chief Executive Officer of
the Company.  The Employee will devote all his full business time and attention
to the performance of such duties and to the promotion of the business and
interests of the Company, Holdings, the LLC, and their subsidiaries.  This
Section 3.2, however, shall not prevent the Employee, during the Term, from
serving as a member of the board of directors of civic and charitable
organizations, provided that such membership does not





10073244.1

 

 







materially interfere with the Employee's performance of his duties under this
Agreement or conflict with Section 7.3 of this Agreement.  

4.

Compensation and Benefits by the Company.  As compensation for all services
rendered pursuant to this Agreement, the Company shall provide the Employee the
following during the Term:

4.1

Base Salary.  The Company will pay to the Employee an annual base salary of
 $225,750, payable in accordance with the customary payroll practices of the
Company ("Base Salary"), less applicable withholdings for federal, state, and
local taxes.  The Board will review annually the Employee's Base Salary for
upward adjustment.  

4.2

Bonus.  The Employee shall be eligible to receive an annual bonus ("Bonus")
under a plan established by the Company in the amount determined by the
compensation committee of the Board.  

4.3

Participation in Employee Benefit Plans.  The Employee shall be entitled, if and
to the extent eligible, to participate in all of the applicable benefit plans of
the Company, pursuant to the terms of such plans.  Notwithstanding the
foregoing, the Employee shall not, at any time, receive any personal loans from
the Company pursuant to any benefit plan or otherwise.  

4.4

Perquisites,  The Employee shall be entitled to receive the same perquisites, in
kind and quantity, as the Employee was entitled to receive from the Company as
of the date of the Stock Purchase Agreement.  

4.5

Vacation.  The Employee shall be entitled to twenty (20) days of paid vacation
each fiscal year of the Company.  The carry-over of vacation days shall be in
accordance with the vacation policy set forth in the Rath Manufacturing Co.,
Inc. Employee Handbook dated May 2005.  The Employee shall not be entitled to
payment for unused vacation days upon the termination of his employment except
as set forth in Section 6.2 below.  

4.6

Expense Reimbursement.  The Employee shall be entitled to receive reimbursement
for all appropriate business expenses incurred by him in connection with his
duties under this Agreement in accordance with the policies of the Company as in
effect from time to time.

5.

Termination of Employment.

5.1

Death.  The Employee's employment hereunder shall terminate immediately upon his
death.  

5.2

Disability.  The Company may immediately terminate the Employee's employment due
to his "Disability."  For purposes of this Agreement, "Disability" shall mean a
good faith determination by the Board in accordance with applicable law that as
a result of a physical or mental injury or illness, the Employee is unable to
perform the essential functions of his job with or without reasonable
accommodation for a period of (i) ninety (90) consecutive days or (ii) one
hundred eighty (180) days in any twelve (12) month period.  





10073244.1

- 2 -

 







5.3

By the Company for Cause.  The Company may immediately terminate the Employee's
employment, for "Cause" (as defined below), by action of the Board, upon written
notice by the Board to the Employee identifying the act or acts constituting
Cause.  For purposes of this Agreement, "Cause" means: (i) the Employee’s
willful and continued failure (other than as a result of incapacity due to
mental or physical impairment) to substantially perform his duties hereunder,
which is not remedied within ten (10) days after receipt of written notice from
the Board specifying such failure; (ii) the Employee’s failure to carry out, or
comply with, any lawful and reasonable directive of the Board or the Chief
Executive Officer of the Company, which is not remedied within thirty (30) days
after receipt of written notice from the Board or the Chief Executive Officer
specifying such failure; (iii) the Employee’s conviction of or plea of nolo
contendre to any felony or other crime involving moral turpitude; (iv) the
Employee’s knowing unlawful use or possession of illegal drugs; or (v) the
Employee’s commission of a material bad faith act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence, or breach of fiduciary
duty, in each case against the Company, Holdings, the LLC, or any of their
subsidiaries.  

5.4

By the Company without Cause.  The Company may immediately terminate the
Employee's employment without Cause at any time without prior notice.  

5.5

By the Employee.  The Employee may terminate his employment hereunder at any
time, with or without "Good Reason" (as defined below), upon thirty (30) days
prior written notice to the Company.  The Employee's employment shall terminate
as of thirty (30) days from the date notice is given, unless, with respect to a
notice regarding a termination based on Good Reason, the Company corrects the
circumstances constituting Good Reason within such thirty (30) day period.  For
purposes of this Agreement, "Good Reason" means, without the Employee's consent,
(i) a reduction in Base Salary or (ii) a material adverse reduction in the
Employee's employee benefits; provided, however, that Good Reason shall not
include acts which are cured by the Company within thirty (30) days following
the Company's receipt of written notice from the Employee of the existence of
circumstances constituting Good Reason.  Any notice of termination for Good
Reason must be given within thirty (30) days following the Employee's learning
of circumstances constituting Good Reason.  

5.6

Removal from any Boards and Position.  If the Employee's employment is
terminated for any reason under this Agreement, he shall be deemed to resign (i)
if a member, from the Board or any other board to which he has been appointed or
nominated by or on behalf of the Company, Holdings or the LLC and (ii) from any
position with the Company, Holdings, the LLC, or any of their subsidiaries,
including, but not limited to, an officer of the Company.

6.

Obligations upon Termination.

6.1

By the Company for Cause or by the Employee Without Good Reason or Due to Death
or Disability.  If (i) the Employee's employment with the Company terminates due
to his death; (ii) the Company terminates the Employee's employment with the
Company for Cause; (iii) the Company terminates the Employee's employment with
the Company due to the Employee's Disability; or (iv) the Employee terminates
his employment with the Company without Good Reason, the Employee or the
Employee's legal representatives (as appropriate), shall be entitled to receive
the following:  





10073244.1

- 3 -

 







(a)

the Employee's accrued but unpaid Base Salary and benefits set forth in Section
4.3, if any, to the date of termination (the "Accrued Benefits"); and

(b)

expenses reimbursable under Section 4.6 incurred but not yet reimbursed to the
Employee to the date of termination.

6.2

By the Company Without Cause or By the Employee for Good Reason.  If the Company
terminates the Employee's employment without Cause or if the Employee terminates
his employment for Good Reason, the Employee shall be entitled to receive the
following, upon execution without revocation of a valid general release of all
claims against the Company, Holdings, the LLC, and Castle Harlan, Inc.,
substantially in the form attached hereto as Exhibit A:  

(a)

the Accrued Benefits;

(b)

the Employee's accrued but unpaid vacation, if any, to the date of termination;

(c)

continued Base Salary for twelve (12) months after the date of termination,
payable in monthly installments; and

(d)

continued coverage under the Company's medical and dental plans for twelve (12)
months after the date of termination; provided, that the Company may provide
such coverage through reimbursement of the cost of continuation of group health
coverage, pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1986, to the extent the Employee is eligible and subject to the terms of the
plan and the law.  

6.3

Election Not to Extend the Term.  In the event that any Party elects not to
extend the Term pursuant to Section 2 of this Agreement, unless the Employee’s
employment with the Company is earlier terminated pursuant to Section 5 of this
Agreement, the Employee’s termination of employment hereunder (whether or not
the Employee continues as an employee of the Company thereafter) shall be deemed
to occur on the close of business on the day immediately preceding the next
scheduled date on which the extension begins, and the Employee shall be entitled
to receive the Accrued Benefits.  

6.4

Nondisparagement.  Except in connection with any legal dispute between the
Parties or an order of a court or governmental agency with jurisdiction, the
Employee shall not at any time (whether during or after the Term) publish or
communicate to any person or entity any "Disparaging" (as defined below)
remarks, comments or statements concerning the Company, Holdings, the LLC,
Castle Harlan, Inc., their parents, subsidiaries and affiliates, and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns, and the
Company, Holdings, the LLC, and Castle Harlan, Inc. shall not at any time
(whether during or after the Term) publish or communicate to any person or
entity any Disparaging remarks, comments or statements concerning the Employee
and shall instruct their respective present members, partners, directors, and
officers to not at any time publish or communicate to any person or entity any
Disparaging remarks, comments or statements concerning the Employee.
 "Disparaging" remarks, comments





10073244.1

- 4 -

 







or statements are those that impugn the character, honesty, integrity or
morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.

7.

Restrictions and Obligations of the Employee.  

7.1

Confidentiality.  i)  During the course of the Employee's employment by the
Company (prior to and during the Term), the Employee has had and will have
access to certain trade secrets and confidential and proprietary information
relating to the Company, Holdings, the LLC, and their subsidiaries (the
"Protected Parties") which is not readily available from sources outside the
Company.  The confidential and proprietary information and, in any material
respect, trade secrets of the Protected Parties are among their most valuable
assets, including but not limited to, their customer, supplier and vendor lists;
databases; competitive strategies; computer programs, frameworks, or models;
marketing programs; sales, financial, marketing, training and technical
information; product development (and proprietary product data); and any other
information, whether communicated orally, electronically, in writing or in other
tangible forms, concerning how the Protected Parties create, develop, acquire or
maintain their products and marketing plans, target their potential customers
and operate their retail and other businesses.  The Protected Parties invested,
and continue to invest, considerable amounts of time and money in their process,
technology, and know-how; obtaining and developing the goodwill of their
customers; their other external relationships; their data systems and data
bases; and all the information described above (hereinafter collectively
referred to as "Confidential Information"), and any misappropriation or
unauthorized disclosure of Confidential Information in any form would
irreparably harm the Protected Parties.  The Employee acknowledges that such
Confidential Information constitutes valuable, highly confidential, special and
unique property of the Protected Parties.  The Employee shall hold in a
fiduciary capacity for the benefit of the Protected Parties all Confidential
Information relating to the Protected Parties and their businesses, which shall
have been obtained by the Employee during the Employee's employment by the
Company, Holdings or the LLC (prior to and during the Term) and which shall not
be or become public knowledge (other than by acts by the Employee or
representatives of the Employee in violation of this Agreement).  Except as
required by law or an order of a court or governmental agency with jurisdiction,
the Employee shall not, during the period the Employee is employed by the
Company or at any time thereafter, disclose any Confidential Information,
directly or indirectly, to any person or entity for any reason or purpose
whatsoever, nor shall the Employee use it in any way, except in the course of
the Employee's employment with, and for the benefit of, the Protected Parties or
to enforce any rights or defend any claims hereunder, provided that such
disclosure is relevant to the enforcement of such rights or defense of such
claims and is only disclosed in the formal proceedings related thereto.  The
Employee shall take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft.  The Employee understands and agrees that the Employee shall acquire no
rights to any such Confidential Information.

(b)

All files, records, documents, drawings, specifications, data, computer
programs, intangible property (including but not limited to trade names,
registered and unregistered trademarks and service marks, brand names, patents,
and copyrights) and similar items relating thereto or to the business carried on
by the Company, Holdings, the LLC, and their subsidiaries, as well as all
customer lists, specific customer information, compilations of product research
and marketing techniques of the





10073244.1

- 5 -

 







Company, Holdings, the LLC, and their subsidiaries, whether prepared by the
Employee or otherwise, coming into the Employee's possession, shall remain the
exclusive property of the Company, Holdings, the LLC, and their subsidiaries,
and the Employee shall not remove any such items from their premises, except in
furtherance of the Employee's duties under this Agreement.

(c)

It is understood that while employed by the Company, the Employee will promptly
disclose to it, and assign to it the Employee's interest in any invention,
improvement or discovery made or conceived by the Employee, either alone or
jointly with others, which arises out of the Employee's employment with the
Company (prior to and during the Term).  At the Company's request and expense,
the Employee will assist the Company, Holdings, the LLC, and their subsidiaries
during the Term and thereafter in connection with any controversy or legal
proceeding relating to such invention, improvement or discovery and in obtaining
domestic and foreign patent or other protection covering the same.

(d)

As requested by the Company and at the Company's expense, from time to time and
upon the termination of the Employee's employment with the Company for any
reason, the Employee will promptly deliver to the Company all copies and
embodiments, in whatever form, of all Confidential Information in the Employee's
possession or within his control (including, but not limited to, memoranda,
records, notes, plans, photographs, manuals, notebooks, documentation, program
listings, flow charts, magnetic media, disks, diskettes, tapes and all other
materials containing any Confidential Information) irrespective of the location
or form of such material.  If requested by the Company, the Employee will
provide the Company with written confirmation that all such materials have been
delivered to the Company as provided herein.

7.2

Non-Solicitation or Hire.  During the Term and for a period of twelve (12)
months following the termination of the Employee's employment for any reason,
the Employee shall not directly or indirectly (a) solicit or attempt to solicit
or induce, directly or indirectly, any party who is a customer or client of the
Company, Holdings, the LLC, or any of their subsidiaries, or who was a customer
or client of the Company, Holdings, the LLC, or any of their subsidiaries at any
time during the twelve (12) month period immediately prior to the date the
Employee's employment terminates, for the purpose of marketing, selling or
providing to any such party any services or products offered by or available
from the Company, Holdings, the LLC, or any of their subsidiaries. (b) interfere
with or attempt to interfere with any business relationships (whether formed
before, during, or after the Term) of the Company, Holdings, the LLC, or any of
their subsidiaries with their suppliers, or (c) hire or solicit or attempt to
hire or solicit or induce, directly or indirectly, any employee of the Company,
Holdings, the LLC, or any of their subsidiaries or any person, who was an
employee of the Company, Holdings, the LLC, or any of their subsidiaries during
the six (6) month period immediately prior to the date the Employee's employment
hereunder terminates, to terminate such employee's employment relationship with
the Company, Holdings, the LLC, or any of their subsidiaries in order to enter
into a similar relationship with the Employee, or any other person or entity;
provided however, that advertising for employment in any online careers website,
newspaper, trade journal or other publication available for general distribution
to the public without specific reference to any particular employees shall not
constitute a breach of this Section 7.2.  





10073244.1

- 6 -

 







7.3

Non-Competition.  During the Term and for a period of twelve (12) months
following the termination of the Employee's employment for any reason, the
Employee shall not, whether individually as a director, manager, member,
stockholder, partner, owner, employee, consultant or agent of any business, or
in any other capacity, other than on behalf of the Company, organize, establish,
own, operate, manage, control, engage in, participate in, invest in, permit his
name to be used by, act as a consultant or advisor to, render services for
(alone or in association with any person, firm, corporation or business
organization), or otherwise assist any person or entity that engages in or owns,
invests in, operates, manages or controls any venture or enterprise which
engages or proposes to engage in any business conducted by the Company,
Holdings, the LLC, or any of their subsidiaries (x) on the date of the
Employee's termination of employment (including, without limitation, any
business which the Company, Holdings, the LLC, or any of their subsidiaries has
specific plans to conduct in the future and as to which the Employee is aware)
or (y) within twelve (12) months prior to the Employee's termination of
employment with the Company in the geographic locations where the Company,
Holdings, the LLC, or any of their subsidiaries engages or proposes to engage in
such business (the "Competitive Business").  Notwithstanding the foregoing, the
Employee may, directly or indirectly own, solely as an investment, securities of
any firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise engaged in the business of the Company which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Employee is not a controlling person of, or a
member of a group which controls, such entity and does not directly or
indirectly own 5% or more of any class of securities of such entity.  

7.4

Property.  The Employee acknowledges that all originals and copies of materials,
records and documents generated by him or coming into his possession during his
employment (prior to and during the Term) are the sole property of the Company,
Holdings, the LLC, or any of their subsidiaries ("Company Property").  During
the Term, and at all times thereafter, the Employee shall not remove, or cause
to be removed, from the premises of the Company, Holdings, the LLC, or any of
their subsidiaries, copies of any record, file, memorandum, document, or
equipment, or any other item relating to the business of the Company, Holdings,
the LLC, or any of their subsidiaries, except in furtherance of his duties under
the Agreement.  When the Employee's employment terminates, or upon request of
the Company at any time, the Employee shall promptly deliver to the Company all
Company Property in his possession or control.

8.

Remedies; Specific Performance.  The Parties acknowledge and agree that the
Employee's breach or threatened or attempted breach of any of the covenants or
restrictions set forth in Section 7 will result in irreparable and continuing
damage to the Protected Parties for which there may be no adequate remedy at law
and that the Protected Parties shall be entitled to equitable relief, including
but not limited to, specific performance and injunctive relief as remedies for
any such breach or threatened or attempted breach.  The Employee also agrees
that such remedies shall be in addition to any and all remedies, including
damages, available to the Protected Parties against him for such breaches or
threatened or attempted breaches.  In addition, without limiting the Protected
Parties' remedies for any breach by the Employee of any covenants or
restrictions set forth in Section 7, in the event of such breach, (i) the
Employee shall not be entitled to any payments set forth in Section 6 hereof,
except as required by law, and (ii) the Company will have no obligation to pay
any of the amounts that remain payable by the Company under Section 6.  





10073244.1

- 7 -

 







9.

Other Provisions.

9.1

Notices.  Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail and shall be deemed given when so delivered personally
or sent by facsimile transmission or, if mailed, four (4) days after the date of
mailing or one (1) day after overnight mail, as follows:

(a)

If to the Company, to:

RathGibson, Inc.
c/o Castle Harlan, Inc.  
150 East 58th Street, 38th Floor

New York, New York 10155

Attention:

William M. Pruellage

Telephone:

(212) 317-6417

Fax:

(212) 207-8042

With a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY  10022
Attention:  

Robert Goldstein
Telephone:

(212) 756-2000
Fax:

(212) 593-5955

(b)

If to the Employee, to the Employee's home address reflected in the Company's
records.

9.2

Entire Agreement.  This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.  

9.3

Representations and Warranties by the Employee.  The Employee represents and
warrants that he is not a party to or subject to any restrictive covenants,
legal restrictions or other agreements in favor of any entity or person which
would in any way preclude, inhibit, impair or limit the Employee's ability to
perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.

9.4

Waiver and Amendments.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the Party waiving compliance.  No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.





10073244.1

- 8 -

 







9.5

Governing Law, Dispute Resolution and Venue.  

(a)

This Agreement shall be governed and construed in accordance with the laws of
the State of New York applicable to agreements made and/or to be performed
entirely within that State, without regard to conflicts of laws principles.  

(b)

The Parties agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts, located
in the City of New York, Borough of Manhattan, for the purposes of any suit,
action or other proceeding brought by any Party arising out of any breach of any
of the provisions of this Agreement and hereby waive, and agree not to assert by
way of motion, as a defense or otherwise, in any such suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Agreement may not be enforced in or by
such courts.  In addition, the Parties agree to the waiver of a jury trial.  

9.6

Assignment.  This Agreement, and all of the Employee’s rights and duties
hereunder, shall not be assignable or delegable by the Employee.  Any purported
assignment or delegation by the Employee in violation of the foregoing shall be
null and void ab initio and of no force and effect.  This Agreement may be
assigned by the Company, Holdings or the LLC to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company, Holdings or the LLC.  Upon such assignment, the
rights and obligations of the Company, Holdings or the LLC hereunder shall
become the rights and obligations of such affiliate or successor person or
entity; provided that, in the event such affiliate person or entity is unable to
satisfy the obligations owed to the Employee under this Agreement, the Company
shall remain liable for such obligations.  

9.7

Successors; Binding Agreement.  This Agreement shall inure to the benefit of and
be binding upon personal or legal representatives, executors, administra­tors,
successors, heirs, distributees, devisees and legatees.

9.8

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

9.9

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning of terms contained herein.

9.10

Severability.  If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated.  The Employee acknowledges that the restrictive covenants contained
in Section 7 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.  





10073244.1

- 9 -

 







9.11

Judicial Modification.  If any court determines that any of the covenants in
Section 7, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion.  If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.

9.12

Tax Withholding.  The Company is authorized to withhold from any benefit
provided or payment due hereunder, the amount of withholding taxes due any
federal, state or local authority in respect of such benefit or payment and to
take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes.

9.13

Conformance with Code Section 409A.  The Parties hereto agree to negotiate in
good faith should any amendment to the Agreement be required in order to comply
with Section 409A of the Internal Revenue Code.  





10073244.1

- 10 -

 







IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

EMPLOYEE

/s/ David Pudelsky____________

Name: David Pudelsky

RATHGIBSON, INC.

By: /s/ Harley B. Kaplan

Name: Harley B. Kaplan

Title: President and Chief Executive Officer

RGCH HOLDINGS CORP.

By: /s/ John Morningstar

Name: John Morningstar

Title: Vice President

RGCH HOLDINGS LLC

By: /s/ John Morningstar

Name: John Morningstar

Title: Vice President







With respect to Section 6.4,

CASTLE HARLAN, INC.

By: /s/ John Morningstar

Name: John Morningstar

Title: Managing Director











10073244.1

- 11 -

 







EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE

RathGibson, Inc. (the "Company") and its affiliated companies, RGCH Holdings
Corp. ("Holdings") and RGCH Holdings LLC (the "LLC"), and David Pudelsky (the
"Employee") (together, the "Parties") entered into an employment agreement,
effective [__________] (the "Employment Agreement").  The Parties hereby agree
that this Separation Agreement and General Release (the "Agreement") sets forth
their complete agreement and understanding regarding the termination of the
Employee's employment with the Company.

1.

Separation Date.  The Employee's employment with the Company will terminate
effective [_______________] (the "Separation Date").  The Employee agrees to
return all property belonging to the Company, Holdings, the LLC, and any of
their subsidiaries no later than the Separation Date.  Except as specifically
provided below, the Employee shall not be entitled to receive any benefits of
employment following the Separation Date.

2.

Consideration of the Company.  In consideration for the releases and covenants
by the Employee in this Agreement, the Company will provide the Employee with
the following:  [insert consideration as set forth in the Employment Agreement]

3.

Employee Release of Rights.  The Employee (defined for the purpose of this
Paragraph 3 as the Employee and the Employee's agents, representatives,
attorneys, assigns, heirs, executors, and administrators) irrevocably, fully,
and unconditionally releases the Released Parties (defined as the Company,
Holdings, the LLC, Castle Harlan, Inc., and each of their affiliated companies,
parents, subsidiaries, predecessors, successors, assigns, divisions, related
entities and any of their past or present employees, officers, agents, insurers,
attorneys, administrators, officials, directors, shareholders, employee benefit
plans, and the sponsors, fiduciaries, or administrators of the Company's
employee benefit plans) from any and all liability, claims, demands, actions,
causes of action, suits, grievances, debts, sums of money, agreements, promises,
damages, back and front pay, costs, expenses, attorneys' fees, and remedies of
any type, arising or that may have arisen out of or in connection with the
Employee's employment with or termination of employment from the Company, from
the beginning of time to the date hereof, including but not limited to claims,
actions or liability under:  (1) Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination
in Employment Act, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Workers' Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act of 1974, the New York State Human Rights
law, or the Administrative Code of the City of New York, all as amended; (2) any
other federal, state or local statute, ordinance, or regulation regarding
employment, termination of employment, or discrimination in employment, and (3)
the common law relating to employment contracts, wrongful discharge. defamation,
or any other matter.

4.

Waiver of Reinstatement.  The Employee waives any reinstatement or future
employment with the Company, Holdings or the LLC and agrees never to apply for
employment or otherwise seek to be hired, rehired, employed, re-employed, or
reinstated by the Company, Holdings, the LLC, or any of its affiliated companies
or corporations.





10073244.1

- 12 -

 







5.

No Encouragement of Claims.  The Employee agrees not to encourage or assist any
person who files a lawsuit, charge, claim or complaint against the Released
Parties unless the Employee is required to render such assistance pursuant to a
lawful subpoena or other legal obligation.  

6.

Cooperation of the Employee.  The Employee agrees to cooperate with the Company,
Holdings, the LLC, or any of their subsidiaries in any reasonable manner as the
Company, Holdings, the LLC, or any of their subsidiaries may request, including
but not limited to furnishing information to and otherwise consulting with the
Company; and assisting the Company in any litigation or potential litigation or
other legal matters, including but not limited to meeting with and fully
answering the questions of the Company or its representatives or agents, and
testifying and preparing to testify at any deposition or trial.  The Company
agrees to reimburse the Employee for any reasonable out of pocket expenses
incurred as a result of such cooperation.  

7.

Non-admission/Inadmissibility.  This Agreement does not constitute an admission
by the Company, Holdings, the LLC, or any of their subsidiaries that any action
it took with respect to the Employee was wrongful, unlawful or in violation of
any local, state, or federal act, statute, or constitution, or susceptible of
inflicting any damages or injury on the Employee, and the Company, Holdings, the
LLC, and their subsidiaries specifically deny any such wrongdoing or violation.
 This Agreement is entered into solely to resolve fully all matters related to
or arising out of the Employee's employment with and termination from the
Company, and its execution and implementation may not be used as evidence, and
shall not be admissible in a subsequent proceeding of any kind, except one
alleging a breach of this Agreement.

8.

Severability.  The provisions of this Agreement shall be severable and the
invalidity of any provision shall not affect the validity of the other
provisions.

9.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws and judicial decisions of the State of New York, without regard to
its principles of conflicts of laws.

10.

Scope of Agreement.  The Employee understands that he remains bound to those
provisions in the Employment Agreement, which survive the termination of the
Employee's employment, including but not limited to, those provisions in
Section7 of the Employment Agreement.  Except as specifically set forth in such
provisions, this Agreement contains the entire agreement and understanding
between the Employee and the Company concerning the matters described herein,
and supersedes all prior agreements, discussions, negotiations, understandings
and proposals of the Parties.  The terms of this Agreement cannot be changed
except in a subsequent document signed by both Parties.

11.

Revocation Period.  The Employee has the right to revoke this Agreement for up
to seven (7) days after he signs it.  In order to revoke this Agreement, the
Employee must sign and send a written notice of the decision to do so, addressed
to [name] at [insert title, and address], and that written notice must be
received by the Company no later than the eighth (8th) day after the Employee
signed this Agreement.  If the Employee revokes this Agreement, the Employee
will not be entitled to any of the consideration from the Company described in
paragraph 2 above, except to the extent required by law.  





10073244.1

- 13 -

 







12.

Voluntary Execution of Agreement.  The Employee acknowledges that:

a.

the Employee has carefully read this Agreement and fully understands its
meaning;

b.

the Employee had the opportunity to take up to twenty one (21) days after
receiving this Agreement to decide whether to sign it;

c.

the Employee understands that the Company is hereby advising him, in writing, to
consult with an attorney before signing it;

d.

the Employee is signing this Agreement, knowingly, voluntarily, and without any
coercion or duress; and

e.

everything the Employee is receiving for signing this Agreement is described in
the Agreement itself or in his Employment Agreement, and no other promises or
representations have been made to cause the Employee to sign it.

13.

Nondisclosure.  The Employee shall not disclose the contents or substance of
this Agreement to any third parties, other than the Employee's attorneys,
accountants, or as required by law and shall instruct each of the foregoing not
to disclose the same.

EMPLOYEE

____________________________________

Name:

RATHGIBSON, INC.

By:

Name:  

Title:  

RGCH HOLDINGS CORP.

By:

Name:  

Title:  

RGCH HOLDINGS LLC

By:

Name:  

Title:  








10073244.1

- 14 -

 





